NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PEDRO RODRIGUEZ-GARCIA, AKA                     No.    14-72599
 Carlos A. Contreras, AKA Pedro Garcia,
 AKA Pedro Rodriguez, AKA Pedro                  Agency No. A079-768-854
 Rodriguez Garcia,

                  Petitioner,                    MEMORANDUM*

   v.

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Pedro Rodriguez-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”), and

denying his request for a continuance. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we review for abuse of

discretion the denial of a continuance, Garcia v. Lynch, 798 F.3d 876, 881 (9th Cir.

2015). We deny the petition for review.

         Rodriguez-Garcia does not challenge the agency’s dispositive finding that he

failed to establish he qualified for an exception excusing his untimely filed asylum

application. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party's opening brief are deemed

waived). Thus, we deny the petition for review as to Rodriguez-Garcia’s asylum

claim.

         Substantial evidence supports the BIA’s determination that Rodriguez-

Garcia failed to establish a fear of future persecution on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An alien’s desire to be free from harassment by criminals motivated

                                           2
by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, we deny the petition for review as to Rodriguez-Garcia’s

withholding of removal claim. See Zetino, 622 F.3d at 1015-16.

      Substantial evidence also supports the agency’s denial of Rodriguez-

Garcia’s CAT claim because he has not shown it is more likely than not he would

be tortured by the government of Mexico or with its consent or acquiescence. See

Silaya, 524 F.3d at 1073.

      Finally, the agency did not abuse its discretion in concluding that Rodriguez-

Garcia failed to establish good cause for a continuance to seek post-conviction

relief. See 8 C.F.R. § 1003.29; Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir.

2011) (“[T]he IJ [is] not required to grant a continuance based on . . .

speculations.”); Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008)

(the denial of a continuance was within the agency’s discretion where relief was

not immediately available to the petitioner). We reject Rodriguez-Garcia’s

contention that the agency’s analysis was deficient.

      PETITION FOR REVIEW DENIED.




                                          3